DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant’s claim amendments after allowance received 26 April 2021 were reviewed and entered as addressing a typographical error and do not affect the scope of the claims. Application remains in condition for allowance.
	
	
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Lin et al. (US 2014/0179008) discloses a method of determining buffer conditions for analyzing a biomolecule with a chromatography column using a salt gradient, the method comprising:
A) performing a first and a second salt gradient chromatography runs using mobile phases having a first and a second constant pH values (first pH and second pH, respectively) (paragraph [0013]), respectively, to analyze the biomolecule (sample), in which the mobile phases have the first and second constant pH values (first pH and second pH) were prepared with a first and a second predetermined proportions of a first eluent solution and a second eluent solution (paragraph [0004]), respectively, wherein the first and the second predetermined proportions are different (paragraph [0004]), in 
However, the prior art neither teaches nor fairly suggests a third salt gradient chromatography run having a third constant pH value; a third predetermined proportions of a first eluent solution and a second eluent solution where the first, second and the third predetermined proportions are different; the third salt gradient chromatography run using a same salt gradient concentration range, a same gradient time, and a same salt gradient concentration change rate as first and second salt gradient chromatography runs; measuring one or more peaks during each of the first, the second, and third salt gradient chromatography runs; performing a chromatography optimization algorithm on the measured one or more peaks of the first, the second, and the third salt gradient chromatography runs to identify at least one optimized salt gradient chromatography . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797